Citation Nr: 0110744	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION


The appellant had active military service duty between 1966 
and 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

The RO denied the appellant's claim for service connection 
for tinnitus, and the  basis for the denial was that the 
claim was not well-grounded.  

In this regard, it should be noted that there has been a 
significant change in the law since the RO issue its decision 
in this case.  In November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
More significantly, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal has been concluded, the version of the law or 
regulation that is most favorable to the claimant will apply.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As the 
changes in the law enacted by the VCAA appear to be more 
favorable to the appellant, the RO must readjudicate this 
claim on the merits.    

A review of the evidence on file reflect that in a statement 
attached to his original application for VA benefits, the 
appellant stated that he received ongoing treatment for 
ringing in the ears at MACTAN Air Force Base Hospital 
beginning in 1968.  However, there is no evidence on file 
that would tend to substantiate what efforts were taken in 
order to locate the records of the treatment reported by the 
appellant.  While some service medical records are on file, 
it is unclear as to whether or not the RO attempted to obtain 
the records alluded to by the appellant directly from MACTAN 
Air Force Base Hospital.  

VCAA in pertinent part provides that the Secretary has a duty 
to make reasonable efforts in obtaining relevant government 
records, and that efforts to obtain such records must 
continue until either, the records are obtained; or it 
becomes reasonably certain that such records do not exist, or 
that further efforts to obtain them would be futile.  

As noted, it is unclear whether or not the RO made reasonable 
attempts to obtain the records directly from MACTAN Air Force 
Base Hospital.  If any attempts were made by the RO to 
solicit those records, the documents reflecting the actions 
that were taken by the RO to locate the records, and/or 
indicating whether the records do not exist, should be added 
to the file.

The Board has reviewed the claims file and identified the 
assistance noted above that must be rendered to comply with 
the VCAA.  However, it is the RO's ultimate responsibility to 
ensure that any other appropriate or necessary development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the MACTAN Air 
Force Base Hospital in attempt to locate 
the records of any treatment that may have 
been provided to the appellant during and 
after 1968.  Any leads should be followed, 
and all efforts to locate the records 
including all the official responses to 
any inquiries from the RO must be 
documented.   If the RO has already 
contacted the MACTAN Air Force Base 
Hospital directly to request the records 
in question, copies of the request letters 
and of the official responses received 
should be added to the claims folder.

2.  After the above action is completed, 
the RO should make a determination as to 
whether a VA examination with opinion is 
necessary to properly adjudicate the 
claim.  If an examination is necessary, 
one should be promptly scheduled.  

3.  Then the RO must readjudicate the 
appellant's claim of service connection 
for tinnitus on the merits.  The RO must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

If the benefit sought on appeal remains denied, the appellant 
and his representative, should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




